DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-29 are pending in this application.  Applicant’s election without traverse of Species I, sub-species I, and sub-sub-species I in the reply filed on December 31, 2020, is acknowledged.  Claims 2, 7, and 10-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1, 3-6, and 8-9 are examined in this Office action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 10, 2020, and January 7, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rappoport et al. (U.S. Pub. No. 2013/0094126).
Regarding claim 1, Rappoport et al. teaches a display apparatus, comprising: a substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]) comprising a first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and a second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) spaced apart from each other in a first direction (Fig. 1, X direction); and a plurality of display elements (e.g., Fig. 3, 44, ¶ [0051]) arranged in a display area (Fig. 1, 14, ¶ [0051]) in which the first region and the second region are disposed (Fig. 1, ¶¶ [0040] – [0041]), wherein the first region and the second region are circular (Figs. 1 & 6, ¶ [0054]), a diameter of the first region is about equal to a diameter of the second region (¶ [0054]).
Regarding claim 3, Rappoport et al. teaches a display apparatus wherein the substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]) is rectangular and comprises two shorter edges and two longer edges (Fig. 1), and the first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and the second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) are located between one of the two longer edges and a center line that passes through respective centers of the two shorter edges (Fig. 1).
Regarding claim 8, Rappoport et al. teaches a display apparatus further comprising: a plurality of through holes (e.g., Figs. 1 & 17, 28, ¶¶ [0040] – [0041]) arranged in at least one of the first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and the second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) that penetrate through the substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]).
Regarding claim 9, Rappoport et al. teaches a display apparatus further comprising: an encapsulation substrate (e.g., Figs. 1 & 17, 120, ¶ [0078]) that faces the substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]); and a plurality of through holes (e.g., Figs. 1 & 17, 28, ¶¶ [0040] – [0041]) arranged in at least one of the first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and the second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]), wherein the through holes penetrate through at least one of the substrate and the encapsulation substrate (Fig. 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (U.S. Pub. No. 2013/0094126).
Regarding claim 4, Rappoport et al. teaches a display apparatus wherein the substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]) is rectangular and comprises two shorter edges and two longer edges (Fig. 1).
Rappoport et al. fails to teach explicitly a distance from one of the first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and the second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) that is closer to one of the two shorter edges to the one shorter edge is about 1/5 or greater of a length of one of the two longer edges. However, Rappoport et al. teaches that the first and second region can arbitrarily be placed anywhere, and in any number, based on the desired application for the signal sensors located underneath or within (¶¶ [0040] – [0041]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the first and second regions as claimed, if the desired application for the signal sensors located underneath or within called for that particular location.
Regarding claim 5, Rappoport et al. teaches a display apparatus wherein the substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]) is rectangular and comprises two shorter edges and two longer edges (Fig. 1).
Rappoport et al. fails to teach explicitly a distance between a center of the first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and a center of the second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) is about 2/3 or less of a length of one of the two shorter edges. However, Rappoport et al. teaches that the first and second region can arbitrarily be placed anywhere, and in any number, based on the desired application for the signal sensors located underneath or within (¶¶ [0040] – [0041]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the first and second regions as claimed, if the desired application for the signal sensors located underneath or within called for that particular location. 
Regarding claim 6, Rappoport et al. teaches a display apparatus wherein the substrate (e.g., Figs. 1 & 17, 126, ¶¶ [0040] & [0078]) is rectangular and comprises two shorter edges and two longer edges (Fig. 1). 
Rappoport et al. fails to teach explicitly one of the first region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) and the second region (Fig. 1, appropriately selected 28, ¶¶ [0040] – [0041]) is closer to one of the longer edges than the other one of the first region and the second region is, and a distance from a center of the one of the first region and the second region that is closer to the one of the longer edges to the one of the longer edges is about 1/2 or greater of a distance from a center line that passes through respective centers of the two shorter edges. However, Rappoport et al. teaches that the first and second region can arbitrarily be placed anywhere, and in any number, based on the desired application for the signal sensors located underneath or within (¶¶ [0040] – [0041]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the first and second regions as claimed, if the desired application for the signal sensors located underneath or within called for that particular location. 
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893